PAULINE NEWMAN, Circuit Judge,
dissenting.
Because the court’s failure to remand this case for review of the penalty unfairly has been construed to leave the petitioner without the contemplated review of the agency’s removal decision, I must, respectfully, dissent.
The agency removed Dale based on three charges of misconduct, all of which the arbitrator determined had not been proven. The Office of Personnel Management only sought review of a single charge, associating with a known or suspected law violator. We reversed the arbitrator’s decision overturning this single charge. The issue of penalty was not before the court. Indeed, at oral argument the government stated: “We’re not asking the Court to sustain the removal here. The case is going to have to be remanded to determine whether that one remaining charge, which should have been upheld, is sufficient to sustain a removal[.]” Mr. Dale advises that the government’s position is now that remand is foreclosed because the Federal Circuit did not explicitly so order.
This case should have been remanded, and the government’s argument is inappropriate and unjust. I would clarify that the court’s intention was not to foreclose review of the penalty on the reduced *993charge. If indeed the oversight is ours, as the government’s position manifests, then it is our obligation to correct it.